174 S.W.3d 51 (2005)
David Paul CHITTY, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85274.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2005.
Timothy Joseph Forneris, St. Louis, MO, for appellant.
*52 Deborah Daniels, Evan Joseph Buchheim and Lacey R. Searfoss, co-counsel, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, David Paul Chitty, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).